Reno, P. J.,
When we read the testimony it seemed probable that the respondent had not attained the age of twenty-one when the libel was filed. At least, the record did not affirmatively show that she was then an adult. Upon our request, the master made a supplementary investigation and ascertained that respondent was born June 22, 1909. Hence, on March 4, 1930, when the libel was filed, respondent was less than twenty-one years old. No guardian ad litem was appointed for respondent at any stage of the proceedings. For that reason the record will not support a decree. It is a fair question whether, apart from this defect, the record shows a case of merit.
Now, June 16, 1930, decree refused and the libel is dismissed, without prejudice to right of libellant to institute another suit for the same cause of action.
From Edwin L. Kohler, Allentown, Pa.